In view of the principle that the rule of a case does not become stare decisis until followed in subsequent decisions (14 Am. Jur. 295, § 82; McDonald v. Davey, 22 Wash. 366,60 P. 1116; State ex rel. Bloedel-Donovan Lumber Mills v. Savidge,144 Wash. 302, 258 P. 1), I think the law laid down in SafewayStores should be reexamined in the light of recent decisions of the supreme court of the United States and courts of last resort in other states, construing the Norris-LaGuardia act and acts patterned after it. For Laws of 1933, Ex. Ses., chapter 7, p. 10 (Rem. Rev. Stat. (Sup.), §§ 7612-1 to 7612-14 [P.C. §§ 3467-21 to 3467-34]) is identical in terms and purpose with that act, and the Safeway Stores case is completely out of harmony with the construction placed *Page 289 
upon that act by the supreme court of the United States and the construction placed upon similar acts by courts of other states.New Negro Alliance v. Sanitary Grocery Co., 303 U.S. 552,82 L. Ed. 1012, 58 S. Ct. 703; Schuster v. International Ass'n ofMachinists, etc., 293 Ill. App. 177, 12 N.E.2d 50; LocalUnion No. 26, etc. v. Kokomo, 211 Ind. 72, 5 N.E.2d 624, 108 A.L.R. 1111; Wallace Co. v. International Ass'n of Mechanics,etc., 155 Ore. 652, 63 P.2d 1090; Senn v. Tile LayersProtective Union, Local No. 5, 222 Wis. 383, 268 N.W. 270, 872, affirmed 301 U.S. 468, 81 L. Ed. 1229, 57 S. Ct. 857.
In those decisions, provisions identical or similar to §§ 4(e) and 13 (c), chapter 7, Laws of 1933, Ex. Sess., pp. 12, 17 (Rem. Rev. Stat. (Sup.), § 7612-4 [P.C. § 3467-24] subd. (e) and § 7612-13 [P.C. § 3467-33], subd. (c)), have been accepted for what they say in plain and unambiguous terms:
"Sec. 4. No court of the State of Washington shall have jurisdiction to issue any restraining order or temporary or permanent injunction in any case involving or growing out of any labor dispute or prohibit any person or persons participating or interested in such dispute (as these terms are herein defined) from doing, whether singly or in concert, any of the following acts: . . .
"(e) Giving publicity to the existence of, or the facts involved in, any labor dispute, whether by advertising, speaking, patrolling, or by any other method not involving fraud or violence; . . .
"Sec. 13. When used in this act, and for the purpose of this act — . . .
"(c) The term `labor dispute' includes any controversy concerning terms or conditions of employment, or concerning the association or representation of persons in negotiating, fixing, maintaining, changing, or seeking to arrange terms or conditions of employment, regardless of whether or not the disputants stand in the proximate relation of employer and employee." *Page 290 
In other words, it is held in those cases that a labor union, by its members and sympathizers, may maintain a picket line to coerce an employer to operate a "closed shop," even though there be no controversy between him and his employees. The only limitation upon the right is that it shall be exercised without "fraud or violence." There is nothing in the record in the instant case that savors in the remotest degree of "fraud or violence." The threat of the union members that they would put appellant out of business and the statement that they had put other employers who had refused to comply with their demands out of business, are nothing more than "seller's talk," designed to impress the employer with the power of the picket line to create a public opinion against him for operating an "open shop."
In New Negro Alliance v. Sanitary Grocery Co., supra, the court said:
"Petitioners have written respondent letters threatening boycott and ruination of its business and notices that by means of announcements, meetings and advertising the petitioners will circulate statements that respondent is unfair to colored people and to the colored race and, contrary to fact, that respondent does not employ colored persons; . . .
"The Act does not concern itself with the background or the motives of the dispute. The desire for fair and equitable conditions of employment on the part of persons of any race, color, or persuasion, and the removal of discriminations against them by reason of their race or religious beliefs is quite as important to those concerned as fairness and equity in terms and conditions of employment can be to trade or craft unions or any form of labor organization or association. Race discrimination by an employer may reasonably be deemed more unfair and less excusable than discrimination against workers on the ground of union affiliation. There is no justification in the apparent purposes or the express terms of the Act for limiting its definition *Page 291 
of labor disputes and cases arising therefrom by excluding those which arise with respect to discrimination in terms and conditions of employment based upon differences of race or color.. . .
"The legislative history of the Act demonstrates that it was the purpose of the Congress further to extend the prohibitions of the Clayton Act respecting the exercise of jurisdiction by federal courts and to obviate the results of the judicial construction of that Act. It was intended that peaceful and orderly dissemination of information by those defined as persons interested in a labor dispute concerning `terms and conditions of employment' in an industry or a plant or a place of business should be lawful; that, short of fraud, breach of the peace, violence, or conduct otherwise unlawful, those having a direct or indirect interest in such terms and conditions of employment should be at liberty to advertise and disseminate facts and information with respect to terms and conditions of employment, and peacefully to persuade others to concur in their views respecting an employer's practices. The District Court erred in not complying with the provisions of the Act."
In Schuster v. International Ass'n of Machinists, etc.,supra, the court said:
"While plaintiff complains about the presence of the pickets that alternated in front of his place of business, his realcomplaint unquestionably is against the publicity given by thesigns carried by them proclaiming the truth as to the unfairnessof his attitude toward organized labor. He persists in his refusal to deal with a labor union and yet he resents as an infringement of his rights the disclosure by that union to the public, including members of labor unions and their sympathizers, of his antagonism to organized labor. His position that, notwithstanding his antagonism to the union, the law must silence the voice of organized labor lest he may suffer any ill consequences as a result of his attitude, is untenable. It is, of course, his right and privilege to refuse to deal with the union and to operate a nonunion shop, but, in our opinion, it is just as much the right and privilege of the union, when he *Page 292 
so refuses, to publish the fact that it regards him as unfair to it. What inalienable right has an employer who is unfair in the eyes of organized labor to the favor of the continued patronage of its members and friends?
"It has been repeatedly held that where an employer refuses to employ union labor, labor organizations may freely publish in their own official organs and other newspapers, in pamphlets or circulars, or by means of the radio, the fact that such employer is unfair to organized labor. Then, why is it not just as lawful for a labor union to make publication of the employer's unfairness by signs carried peaceably by a member or members of the interested union in the vicinity of the place of business of the employer?"
But, apart from the right to picket established by our Norris-LaGuardia act, the injunction which the court here directs to issue, will infringe rights guaranteed to respondent by the fourteenth amendment to the constitution of the United States. For to accord workers in labor disputes the right of "peaceful picketing" and "peaceable persuasion" is but to uphold them in their right to assemble and publicize their grievances. Hague v.Committee for Industrial Organization, 307 U.S. 496,59 S. Ct. 954, Case No. 651, October Term 1938, decided June 5, 1939. While the right of patrolling or picketing was only incidentally involved in that case, the court held that the right to assemble and speak cannot be circumscribed by a municipal ordinance prohibiting public gatherings without a permit first obtained from a designated official. In that case, Mr. Justice Stone said:
"It has been explicitly and repeatedly affirmed by this Court, without a dissenting voice, that freedom of speech and of assembly for any lawful purpose are rights of personal liberty secured to all persons, without regard to citizenship, by the due process clause of the Fourteenth Amendment. . . .
"Both courts below found, and the evidence supports the findings, that the purpose of respondents, other *Page 293 
than the Civil Liberties Union, in holding meetings in Jersey City, was to organize labor unions in various industries in order to secure to workers the benefits of collective bargaining with respect to betterment of wages, hours of work and other terms and conditions of employment. . . . True, the findings refer to the suppression by petitioners of exhibits, one of which turns out to be a handbill advising workers they have the legal right, under the Wagner Act, to choose their own labor union to represent them in collective bargaining. But the injunction, which the Court now rightly sustains, is not restricted to the protection of the right, said to pertain to United States citizenship, to disseminate information about the Wagner Act. On the contrary it extends and applies in the broadest terms to interferences with respondents in holding any lawful meeting and disseminating any lawful information by circular, leaflet, handbill and placard. If, as my brethren think, respondents are entitled to maintain in this suit only the rights secured to them by the privileges and immunities clause of the Fourteenth Amendment — here the right to disseminate information about the National Labor Relations Act — it is plain that the decree is too broad. Instead of enjoining, as it does, interferences with all meetings for all purposes and the lawful dissemination of all information, it should have confined its restraint to interferences with the dissemination of information about the National Labor Relations Act, through meetings or otherwise. The court below rightly omitted any such limitation from the decree, evidently because, as it declared, petitioners' acts infringed the due process clause, which guarantees to all persons freedom of speech and of assembly for any lawful purpose. . . .
". . . It is enough that petitioners have prevented respondents from holding meetings and disseminating information whether for the organization of labor unions or for any other lawful purpose."
And Mr. Justice Roberts said:
". . . What has been said demonstrates that, in the light of the facts found, privileges and immunities of the individual respondents as citizens of the United *Page 294 
States, were infringed by the petitioners, by virtue of their official positions, under color of ordinances of Jersey City, unless, as petitioners contend, the city's ownership of streets and parks is as absolute as one's ownership of his home, with consequent power altogether to exclude citizens from the use thereof, or unless, though the city holds the streets in trust for public use, the absolute denial of their use to the respondents is a valid exercise of the police power. . . .
". . . Wherever the title of streets and parks may rest, they have immemorially been held in trust for the use of the public and, time out of mind, have been used for purposes of assembly, communicating thoughts between citizens, and discussing public questions. Such use of the streets and public places has, from ancient times, been a part of the privileges, immunities, rights, and liberties of citizens."
Even in broader terms, in the case of Lovell v. Griffin,303 U.S. 444, 82 L. Ed. 949, 58 S. Ct. 666, did that court deny a municipality the right to prohibit the use of the streets for the peaceable dissemination of propaganda. Speaking through Mr. Chief Justice Hughes, the court there said:
"We think that the ordinance is invalid on its face. Whatever the motive which induced its adoption, its character is such that it strikes at the very foundation of the freedom of the press by subjecting it to license and censorship. The struggle for the freedom of the press was primarily directed against the power of the licensor. It was against that power that John Milton directed his assault by his `Appeal for the Liberty of Unlicensed Printing.' And the liberty of the press became initially a right to publish `without a license what formerly could be published only with one.' While this freedom from previous restraint upon publication cannot be regarded as exhausting the guaranty of liberty, the prevention of that restraint was a leading purpose in the adoption of the constitutional provision. See Pattersonv. Colorado, 205 U.S. 454, 462; Near v. Minnesota,283 U.S. 697, 713-716; Grosjean v. American *Page 295 Press Co., 297 U.S. 233, 245, 246. Legislation of the type of the ordinance in question would restore the system of license and censorship in its baldest form.
"The liberty of the press is not confined to newspapers and periodicals. It necessarily embraces pamphlets and leaflets. These indeed have been historic weapons in the defense of liberty, as the pamphlets of Thomas Paine and others in our own history abundantly attest. The press in its historic connotation comprehends every sort of publication which affords a vehicle of information and opinion. What we have had recent occasion to say with respect to the vital importance of protecting this essential liberty from every sort of infringement need not be repeated.Near v. Minnesota, supra; Grosjean v. American Press Co., supra;De Jonge v. Oregon [299 U.S. 353, 81 L. Ed. 278, 57 S. Ct. 255],supra."
Of course, an injunction infringing rights guaranteed by the fourteenth amendment has no greater sanctity than a city ordinance which contravenes such rights. A court has no more right to impinge upon the privileges and immunities guaranteed to citizens than has a city council.
I dissent. *Page 296